Citation Nr: 0810457	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  02-14 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1968 to 
August 1972.

In a January 1984 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, denied 
the veteran's claim for service connection for a back 
disability.  Although notified of the decision, the veteran 
did not perfect an appeal.  In a June 1986 rating decision, 
the RO reopened the veteran's previously denied claim for 
service connection for a back disability and again denied the 
claim on the merits.  Although notified of the denial, the 
veteran did not perfect an appeal of the decision, which 
became final.  In June 2001, the veteran sought to reopen his 
claim for service connection for a back disability.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a May 2002 rating decision by the RO 
that denied the veteran's petition to reopen a previously 
denied claim for service connection for a back disability.  
The Board remanded the matter to the RO for further 
development and adjudication in May 2004.  The RO 
readjudicated the claim and again denied the veteran's 
petition to reopen via the issuance of supplemental 
statements of the case (SSOCs) in November 2004, May 2005, 
April 2006, and June 2006.  The Board again remanded the case 
in February 2007 with instructions for the RO to properly 
notify the veteran of the regulations governing the 
evaluation of new and material evidence in effect at the time 
the veteran filed the petition to reopen.  The RO issued an 
SSOC in November 2007 again denying the veteran's petition to 
reopen.

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the veteran's claim of service 
connection for a back disability.  This is so because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the veteran's claim for 
service connection for a back disability as a claim to 
reopen.

The decision below addresses the veteran's petition to reopen 
his claim of service connection for a back disability.  
Consideration of the underlying claim for service connection 
is deferred pending completion of the development sought in 
the remand that follows the decision.


FINDINGS OF FACT

1.  In a January 1984 rating decision, the RO denied the 
veteran's claim of service connection for a back disability.  
Although notified of the denial, the veteran did not perfect 
an appeal of the decision.

2.  In a June 1986 rating decision, the RO reopened the 
veteran's previously denied claim of service connection for a 
back disability and again denied the claim on the merits.  
Although notified of the denial, the veteran did not perfect 
an appeal of the decision.

3.  The additional evidence associated with the claims file 
since the June 1986 rating decision is not cumulative or 
redundant of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1. The RO's June 1986 denial of service connection for a back 
disability is final. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.302, 20.1103 (2007).

2. Since the June 1986 denial, the requirements for reopening 
the veteran's claim for service connection for a back 
disability have been met. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Title 38, Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  (Parenthetically, the Board 
notes that 38 C.F.R. § 3.156 was revised in 2001, after the 
filing of the claim currently before the Board.  However, 
that revision applies only to claims to reopen filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) 
(2007)).  Given the June 2001 date of claim culminating in 
the instant appeal, the Board will apply the version of 38 
C.F.R. § 3.156(a) in effect prior to August 29, 2001.)  
During the pendency of the veteran's appeal, VA again revised 
38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes, however, that none of the 2006 
revisions to the regulation, which relate to receipt of 
additional service department records, affects the veteran's 
pending claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to the claim 
now under consideration was the June 1986 RO decision.  
Furthermore, for purposes of the "new and material" 
evidence analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The veteran filed his original application for service 
connection for a back disability in November 1983.  His 
contentions included a report that he injured his back when 
he fell down an open scuttle hole while transporting goods on 
board ship. The RO denied the veteran's claim for service 
connection for a back disability in January 1984 based on its 
review of the veteran's service and post-service medical 
records.  The RO apparently found a lack of medical evidence 
demonstrating that any back disability had been incurred in 
or aggravated by the veteran's active military service.  As 
such, the RO found that a grant of service connection was 
precluded.  The veteran filed a petition to reopen his claim 
for service connection for a back disability in March 1986, 
which the RO granted via a June 1986 rating decision.  In 
that rating decision, the RO denied the veteran's claim on 
the merits, reasoning that the injury the veteran suffered in 
service resolved without residuals and finding no evidence of 
continuity of symptomatology from the time of the veteran's 
separation from service.  

A review of the evidence added to the record since the RO's 
June 1986 rating decision includes documentation of a July 
2007 VA examination provided to the veteran.  At that 
examination, the examining orthopedist reviewed the veteran's 
claims file and conducted physical and radiological 
examinations of the veteran.  The examiner diagnosed the 
veteran with "postop lumbar disc disease" and opined that 
it was not likely that the current back disability was 
"related to one incident in the service." 

The Board finds that the above-noted VA medical examination 
and opinion provides a basis for reopening the claim for 
service connection for a back disability.  Such evidence is 
new in that it was not previously of record and is not 
cumulative or duplicative of evidence previously considered.  
In this regard, the Board notes that the VA examiner provided 
a medical opinion as to the nexus between the veteran's May 
1971 in-service fall and his current back disability.  
Furthermore, the evidence is also material for purposes of 
reopening, as defined by the version of 38 C.F.R. § 3.156 in 
effect at the time the current claim was filed.  Here, the 
Board notes that when viewed in relation to that evidence of 
record at the time of the last final RO decision, the new 
evidence is relevant to the claim.  The Board further notes 
that although the opinion appears to provide evidence 
refuting the veteran's claim, the nexus opinion is 
nevertheless a fact not evident at the time of the June 1986 
rating decision.  The Board notes additionally that the RO 
specifically ordered the July 2007 VA examination and 
opinion, noting on the deferred rating decision form that the 
veteran had submitted "new and material evidence sufficient 
to reopen claim on appeal."  Having received the report of 
VA examination with medical opinion, however, the RO 
curiously declined to reopen the claim in its November 2007 
SSOC issued pursuant to the Board's February 2007 remand, 
notwithstanding the fact that the July 2007 nexus opinion 
provided by the VA examiner is the sole such opinion 
contained in the veteran's claims file.  Thus, although the 
opinion is negative, the Board finds that it is so 
significant that it must be considered to fairly decide the 
merits of the claim.

Although the additional evidence received, without more, 
would not warrant an allowance of the claim, the Board 
emphasizes that to constitute new and material evidence for 
the purpose of reopening a previously disallowed claim, the 
evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability," even if it will not 
eventually convince VA to alter its decision.  See Hodge, 155 
F.3d at 1363; 38 C.F.R. § 3.156 (as in effect prior to August 
29, 2001).  

Thus, as new and material evidence, in the form of the July 
2007 VA examination, has been submitted, the criteria for 
reopening the claim of service connection for a back 
disability have been met.


ORDER

New and material evidence to reopen the claim of service 
connection for a back disability has been received; to this 
limited extent, the appeal is granted.


REMAND

In light of the Board's conclusion that the claim for service 
connection for a back disability is reopened, the claim must 
be considered on a de novo basis.  The Board finds that 
additional evidentiary development is necessary before a 
decision can be reached on the merits of the veteran's claim.

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

The Board notes that the VCAA requires that VA afford the 
claimant an examination or obtain a medical opinion when 
there is competent evidence that a claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2007).  The Board further notes that the veteran is 
competent to provide testimony concerning factual matters of 
which he has firsthand knowledge, such as a fall during 
service or symptoms of a back disability.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  However, he cannot testify, as he 
would be medically incompetent to do, about a diagnosis or 
the etiology of his current back disability.  See id.   

Review of the veteran's claims file reflects that, in 
addition to the May 1971 incident discussed above, the 
veteran was treated while in service for what the treating 
physician identified as chronic mild low back strain.  
Documentation of this May 1972 treatment reflects that the 
veteran complained of having had low back pain for three 
months prior to the visit, ever since he overhauled an 
engine.  The veteran reported that the pain was worse after 
slouching in a chair and that he found relief by lying down.  
On physical examination the veteran was found to have full 
and smooth but painful range of motion in all planes and full 
heel and toe walking with no spasms.  The examiner was unable 
to elicit any deep tendon reflexes in the veteran's legs.  
The veteran had full hip motion bilaterally and negative 
straight leg raising to 80 degrees bilaterally.  The 
examiner's impression was chronic mild low back strain, and 
the veteran was prescribed exercise and a heating pad to 
treat the pain.  

Relevant post-service medical records, as discussed above, 
reflect that the veteran was diagnosed in January 1984 with 
degenerative disc disease.  The records also reflect reports 
of January 1984 and June 1984 surgeries to treat bulging and 
spondylotic degenerative discs.  He was again diagnosed with 
chronic lumbar strain by his private treating physician in 
May 1990.  He received an additional diagnosis of lumbar 
strain in April 1991 from a VA examiner and was diagnosed 
with "postop lumbar disc disease" by the VA examiner who 
evaluated the veteran in July 2007.  Numerous records in the 
claims file document the veteran's ongoing treatment for a 
back disability from 1983 to the present.

In this case, although it appears that the July 2007 VA 
examiner conducted a proper evaluation of the veteran's 
physical condition at the time, the Board notes that the 
examination report reflects no consideration of the veteran's 
May 1972 in-service treatment for what the treating physician 
identified as "chronic mild low back strain."  With respect 
to treatment and diagnoses while in service, the VA examiner 
failed to address in his examination report whether the 
veteran's currently diagnosed back disability could have been 
caused by or related to the chronic mild low back strain 
recorded and treated during the veteran's service.  In light 
of the above considerations, the Board concludes that another 
medical opinion is needed to provide current findings with 
respect to the relationship between the veteran's current 
back disability and his in-service history of chronic mild 
low back strain, treated in May 1972 .  Under these 
circumstances, the agency of original jurisdiction (AOJ) 
should arrange for further medical evaluation.  Such 
evidentiary development is needed to fully and fairly 
evaluate the veteran's claim of service connection for a back 
disability.  38 U.S.C.A. § 5103A (West 2007).  Specifically, 
the AOJ should arrange for the issuance of a medical opinion 
by the orthopedist who examined the veteran in July 2007.  In 
opining as to whether a disability could have developed 
during service, the examiner should pay particular attention 
to the veteran's in-service complaints and diagnoses and to 
the May 1972 in-service treatment report that documents the 
treating physician's impression of the veteran's condition as 
"chronic mild low back strain."  

If further examination of the veteran is necessary, such 
should be undertaken and such findings included in the 
examiner's final report.  The AOJ should arrange for the 
veteran to undergo examination, however, only if the July 
2007 VA examiner is unavailable or such examination is needed 
to answer the questions posed above.  If further examination 
is required, the veteran is hereby notified that failure to 
report to any scheduled examination, without good cause, 
could result in a denial of his claim.  See 38 C.F.R. § 
3.655(b) (2007).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the AOJ should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record relating to the veteran's claimed 
back disability to be obtained. The 
veteran should also be invited to submit 
any pertinent evidence in his possession 
and explain the type of evidence that is 
his ultimate responsibility to submit.

2.  After any additional records have 
been secured, the file should be referred 
to the orthopedist who conducted the July 
2007 examination.  The entire claims 
file, to include a complete copy of this 
remand, must be made available and 
reviewed by the examiner.  The reviewer's 
report should reflect consideration of 
the veteran's documented medical history 
and assertions, including specifically 
the May 1972 in-service treatment note 
reflecting an impression of chronic mild 
low back strain.  An opinion should be 
provided regarding the medical 
probabilities that the veteran has a back 
disability that is attributable to his 
period of military service.  A detailed 
explanation for all conclusions reached 
by the reviewer should be provided.

If the reviewer is no longer available, 
or the reviewer determines that another 
examination is necessary to arrive at a 
nexus opinion, an examination should be 
scheduled.  The examiner should elicit 
the veteran's history regarding his back 
disability.  Following a clinical 
evaluation of the veteran and a thorough 
review of the claims file, the examiner 
should render an opinion as to the 
medical probabilities that any diagnosed 
back disability is related to the 
veteran's period of military service.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.

3.  The adjudicator should ensure that 
the requested medical report complies 
with this remand and the questions 
presented in the request.  If the 
report is insufficient, it should be 
returned to the reviewer/examiner for 
necessary corrective action, as 
appropriate.

4.  After undertaking any other 
development deemed appropriate, the claim 
of service connection for a back 
disability should be readjudicated in 
light of all pertinent evidence and legal 
authority.  If the benefit sought is not 
granted, the veteran should be furnished 
with an SSOC and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 
(West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


